Citation Nr: 0507260	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left knee, status post medial 
meniscectomy.

2.  Entitlement to service connection for a right knee 
disorder, secondary to the service-connected left knee 
disorder. 

3.  Entitlement to service connection for a low back 
disorder, secondary to the service-connected left knee 
disorder. 

4.  Entitlement to service connection for a left ankle 
disorder, secondary to the service-connected left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision by the Jackson, Mississippi, Regional Office (RO).  
The veteran testified at a hearing before a Decision Review 
Officer at the RO.  A transcript of that hearing is of 
record.  

The Board observes that in March 2003 the veteran requested a 
hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board.  In a subsequent statement received in May 2003, he 
withdrew his request for hearing before a VLJ. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran's claim for secondary service connection for a 
right knee disorder and an increased rating for a left knee 
disorder was received in June 2002.  The RO provided the 
veteran with a letter in July 2002 to complies with VCAA 
requirements.  Thereafter, the veteran filed claims for 
service connection for back and left ankle disorders.  It 
does not appear that the veteran has received the notice he 
is due under 38 U.S.C.A. § 5103(a) as to these claims.  See 
Quartuccio, supra.  Therefore, a remand to the RO is required 
in order to address these deficiencies.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

Service records include a medical board evaluation report, 
dated in July 1980, which contains diagnoses of traumatic 
degenerative arthritis of the left knee, and residual valgus 
and anterolateral instability.  The veteran's left knee 
disability was originally rated under Diagnostic Code 5010-
5257.

The veteran was afforded a VA compensation examination in 
July 2002.  The veteran indicated that he was issued 
bilateral knee braces, and was unable to walk without the 
braces.  The veteran indicated that the left knee continued 
to give out.  He was 6 feet, 6 inches tall and weighed 378 
pounds.  He declined to walk on his heels and toes, stating 
that he was unable to perform those functions.  He also 
refused to squat, fearing that his knees would give away.  
Varus/valgus stress test did not reveal any instability; 
however, due to his weight, it was difficulty to perform this 
test.  Active range of motion was 0 to 115 degrees, and 
passively 0 to 130 degrees, which was considered normal.  X-
ray studies of the left knee have revealed findings of 
moderately advanced to advanced arthritic changes at the left 
knee joint. 

At his personal hearing in May 2003, the veteran testified 
that he wore braces on his knee all day long and used a cane 
for ambulation. 

The veteran's left knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5010-5259.  The 
record clearly establishes that the veteran's left knee 
disability is manifested by arthritis with painful motion.  
In the opinion of the Board, additional development is 
required to clarify whether the veteran's left knee 
disability includes recurrent subluxation or lateral 
instability, such that he may be entitled to a separate 
rating.

There is apparently no current diagnosis of a low back 
disability.  However, the record clearly establishes the 
presence of a right knee disability and a left ankle 
disability.  The record on appeal does not, however, contain 
medical opinions as to whether the right knee disability or 
the left ankle disorder is related to service or to the 
service-connected left knee disorder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  Therefore, because medical opinion evidence as to 
the etiology of the veteran's current right knee disability 
and left ankle disorder is critical to his claim, a remand is 
also needed to schedule him for a VA examination to obtain an 
opinion.  38 U.S.C.A. § 5103A(d).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to all the issues on appeal.  
This includes notifying the veteran 
(1) of the information and evidence not 
of record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.  

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for any knee, low back 
and left ankle disorders since his 
separation from service.  The RO should 
attempt to obtain copies of pertinent 
treatment records from all sources 
identified by the veteran. 

3.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine severity of the veteran's 
service-connected left knee disability 
and for opinions as to whether the 
veteran's right knee and left ankle 
disorders are related to the left knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  The examiner should 
elicit a detailed history from the 
veteran as to all pertinent in-service 
and post-service knee and left ankle 
problems, including details concerning 
the on-the-job injuries sustained in 
February 1988.  All necessary tests and 
studies should be conducted in order to 
evaluate the left knee disability and 
render opinions as to whether the right 
knee and left ankle disorders are related 
to the left knee disability.  Following 
an examination of the veteran and a 
review of his medical records and 
history, the examiner should render an 
opinion as to the following:

?	Is there is at least a 50 percent 
probability or greater that that the 
left knee disability is productive 
of recurrent subluxation or lateral 
instability? 
?	Is there is at least a 50 percent 
probability or greater that that the 
left knee disability caused a right 
knee disability?  If not, does the 
left knee disability aggravate the 
right knee disability? 
?	Is there is at least a 50 percent 
probability or greater that the left 
knee disability caused a left ankle 
disability?  If not, does the left 
knee disability aggravates the left 
ankle disability.

If aggravation is found, the examiner 
should indicate the degree of disability 
(but only that degree) over and above the 
degree of disability existing prior to 
the aggravation.

4.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative must then 
be afforded an opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


